Citation Nr: 1331259	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  05-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, with symptoms such as dizziness and loss of balance, to include as secondary to service-connected hearing loss and tinnitus.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 Regional Office (RO) in St. Paul, Minnesota rating decision, which denied the claims on appeal.

In his July 2004 notice of disagreement, the Veteran requested an informal hearing with a Decision Review Officer (DRO).  An informal conference was held in May 2005.  

The Veteran's claims were remanded for additional development in September 2009 and September 2011.  On return to the Board, it was determined that a medical expert opinion was needed from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board obtained the requested opinion in November 2012.  The Veteran was furnished a copy of the medical expert opinion received by the Board and was provided 60 days to submit a response.  His representative responded in August 2013 indicating that he had no further argument or evidence to submit and would like to the Board to proceed immediately with adjudicating his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay of the Veteran's service connection claim for hypertension, it has determined that a third remand is necessary for further development.

This case was most recently before the Board in September 2012 when the Board requested a Veterans Health Administration (VHA) expert medical opinion.  An opinion was rendered in November 2012.  The Veteran's claims file was apparently lost at some point thereafter, and an attempt was made to rebuild the file; however, significant portions of the claims file have not been located and associated with the rebuilt file.

In this regard, the Veteran's service treatment records, service connection claim received in August 2002, VA treatment records dated prior to May 2003, and VA examination reports dated in May 2003 and December 2009 are not associated with the rebuilt claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board finds that, in light of the VA's duty to assist, the significant gaps in the appellate record in the Veteran's rebuilt claims file preclude adjudicating the claims on appeal until the RO/AMC make further attempts to reconstruct the claims file to include obtaining outstanding VA treatment records and to provide more information about any attempts to obtain the missing records.  The Veteran should be notified of the claims file development and sent a request to provide copies of all relevant documents in his possession, to include correspondence to or from VA and medical records.  The Board notes that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.   Conduct a search in an attempt to locate the Veteran's claims file.  All pertinent documentation and inquiries must be associated with the claims file.  All attempts to secure the Veteran's original claims file must be documented in narrative form in the claims file, and all findings and actions taken with the claims file must be noted. 

2.  Ask the Veteran to provide copies of all relevant documents with respect to his service connection claim for Meniere's disease, to include correspondence to or from VA, service treatment records and VA or private treatment records, which may be in his possession.  The Veteran must then be given an opportunity to respond.  A copy of any response(s), to include a negative reply, should be included in the rebuilt claims file.

3.  If the claims file is still missing after making reasonable efforts to obtain the original claims file, arrange for exhaustive development to secure any outstanding records missing from the Veteran's missing claims file, to include service treatment records, VA treatment records prior to May 2003 and May 2003 and December 2009 VA examination reports.  The search should encompass all sources of information, including but not limited to, the service department, the RO and the Records Management Center.  The scope of the search should be documented for the record.  All records and information obtained should be associated with the claims file.

4.  If the claims file cannot be located or no additional records are obtained, make a formal finding as to the unavailability of the Veteran's original claims file and notify the Veteran.  The Veteran must be advised that no additional records were located.

5.  Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection hypertension, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


